I am unable to agree with the opinion prepared in this case by Mr. Chief Justice TERRELL, I think it was the legislative intent in the use of the area as a basis for computing the distribution of the second Gas Tax that the entire area in each county should be applied. The tax was levied on all the gasoline sold, whether to be used on the land or on the water, whether in the enterprise of farming or in the enterprise of fishing.
It is a matter of common knowledge, of which we must take cognizance, that many thousands of gallons of gasoline are bought and the tax paid thereon for use on the waters constituting a part of the area of each of the Relator counties in fishing and boating enterprises, and it is also a matter of general knowledge that the volume of fishing and boating is directly and greatly affected by roads. Therefore, these waters do have a very real relation to the necessity for and the use of roads. There is no more reason for eliminating the water area of a county than there would be for the elimination of the hundreds of thousands of acres of inaccessible, cut-over wild lands in the several counties, which lands are neither served with roads nor are fit for human habitation and where gasoline is never used. *Page 664 
The record shows that the hundreds of thousands of acres covered by the fresh water lakes and streams in Florida are included areas in the several counties where such lakes and streams exist. Lake Okeechobee, for instance, which is the second largest body of water wholly in the United States, is included in the area of Palm Beach County. Lake Okeechobee and thousands of other lakes in Florida have no more relation to roads than has the salt water within the boundaries of either of the counties Relators in this suit but all of such lakes do constitute a part of the area of the counties in which they lie just as the salt waters constitute a part of the areas involved in this suit.
I am also unable to agree that other counties have any justiciable interest in this suit. The suit is not to reduce the area to be calculated on behalf of any county. As long as any county has calculated in its behalf all the area lying within its borders, it has all in that regard which the statute contemplates. If the Comptroller had in making the calculation for apportionment for distribution eliminated the area of the lakes in Lake County and Lake County had brought a proceeding in mandamus to compel their inclusion Leon County would certainly have no justiciable interest in that litigation and would neither be a proper or necessary party to such. And so it is, when Franklin County brings its proceedings in mandamus to coerce the Comptroller to revise his calculation so as to include all of both land and water area of that county as the area basis for the distribution of the fund involved, Leon County has no justiciable interest in this suit.
It is my opinion that the elimination of the salt water area complained of in this suit in making computation for the distribution to the involved counties was not justified in reason or in law and I think the motion to quash the alternative writ should be denied. *Page 665